 1                                                                    FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON
 2
                                                            Aug 29, 2019              FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON



                                                                            Aug 29, 2019
                                                                                 SEAN F. MCAVOY, CLERK




 3                                                               SEAN F. MCAVOY, CLERK




 4

 5                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    BETH N.,
                                                NO: 2:19-CV-10-RMP
 8                              Plaintiff,
                                                ORDER GRANTING STIPULATED
 9          v.                                  MOTION TO REMAND

10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                                Defendant.
12

13         BEFORE THE COURT is a Stipulated Motion for Remand, ECF No. 15,

14   from the parties in this matter. The Court finds good cause to GRANT the motion,

15   ECF No. 15, and DENY AS MOOT Plaintiff’s pending Motion for Summary

16   Judgment, ECF No. 11.

17         Consistent with the parties’ stipulation, IT IS FURTHER ORDERED that

18   the Commissioner of Social Security’s final decision is REVERSED and

19   REMANDED for further proceedings pursuant to sentence four of 42 U.S.C. §

20   405(g). On remand, the Appeals Council will direct the Administrative Law Judge

21   to do the following:


     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 1
 1            • Reevaluate, with the assistance of a medical expert, if available, the

 2               severity of the claimant’s mental impairments;

 3            • Reconsider the medical opinions of record, including that of Dr. Clark;

 4            • Reconsider the claimant’s symptom testimony;

 5            • Reassess the claimant’s residual functional capacity assessment; and
 6            • Reassess steps four and five with the assistance of a vocational expert.
 7         Upon proper application, Plaintiff shall be eligible for attorney’s fees under
 8   the Equal Access to Justice Act, 24 U.S.C. § 2412 et seq.
 9         IT IS SO ORDERED. The District Court Clerk is directed to enter this
10   Order, provide copies to counsel, and close this case.
11         DATED August 29, 2019.
12
                                                s/ Rosanna Malouf Peterson
13                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
14

15

16

17

18

19

20

21


     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 2
